DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated September 20, 2022 in response to a non-final office action.  Claims 1, 8, and 15-20 have been amended.  Claims 1-12 and 14-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 15 to obviate the previous objection to claim 15.  The previous objection to the said claim is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et.al. (US Patent Application Publication, 20150327243, hereinafter, “Yin”) in view of Kadous et.al. (US Patent Application Publication, 20040121730, hereinafter, “Kadous”).
Regarding claim 1, Yin teaches:
A method performed by a transmitter in a wireless communication system (Yin: one or more evolved Node Bs (eNBs) 160 and one or more user equipments (UEs) 102 [i.e., transmitter] in which systems and methods for dual-connectivity operation may be implemented.  Fig. 1 and ¶ [0055]), the method comprising: 
performing, by the transmitter, channel coding on a bit sequence (Yin: the UE operations module 124 may instruct the encoder 150 to encode transmission data 146 and/or other information 142. The other information 142 may include UCI and/or a channel (e.g., PUSCH or PUCCH).  The encoder 150 may encode transmission data 146 and/or other information 142 provided by the UE operations module 124.  Fig. 1 and ¶ [0077-0078]); 
performing multidimensional constellation modulation (Yin: the UE operations module 124 may inform the modulator 154 of a modulation type (e.g., constellation mapping) to be used for transmissions to the eNB 160. The modulator 154 may modulate the encoded data 152 to provide one or more modulated signals 156.  Fig. 1 and ¶ [0079]).
Although Yin teaches encoding a sequence of bits and performing constellation mapping/modulation, Yin does not explicitly teach:
interleaving and scrambling the coded sequence; 
after interleaving and scrambling the coded sequence, performing modulation on the interleaved and scrambled sequence;
performing grid mapping on the modulated sequence to determine a mapped sequence, wherein the grid mapping includes a zero-padding and interleaving, wherein a number of zeros in the zero-padding is proportional to a symbol power of the transmitter;
after performing grid mapping on the modulated sequence, perform carrier modulation on the mapped sequence to obtain modulated data; and
transmitting the modulated data. 
However, in the same field of endeavor, Kadous teaches:
interleaving and scrambling the coded sequence (Kadous: Each data stream is coded and interleaved by a respective set of encoder 512 and channel interleaver 514 … The symbol streams may also be transmitted across the transmit antennas using some other multiplexing patterns (instead of diagonally) [i.e., scrambling].  Figs. 3D, 5 and ¶ [0108, 0088]); 
after interleaving and scrambling the coded sequence, performing modulation on the interleaved and scrambled sequence (Kadous: The ND coded data streams are then provided to modulator 420a … Each of the ND coded data streams is symbol mapped by a respective symbol mapping element 522 to provide a respective stream of modulation symbols, which is referred to as a transmitted symbol stream.  Figs. 3D, 5 and ¶ [0108-0109]);
performing grid mapping on the modulated sequence to determine a mapped sequence (Kadous: Each of the ND coded data streams is symbol mapped by a respective symbol mapping element 522 to provide a respective stream of modulation symbols, which is referred to as a transmitted symbol stream.  Figs. 3D, 5 and ¶ [0108-0109]), wherein the grid mapping includes a zero-padding and interleaving, wherein a number of zeros in the zero-padding is proportional to a symbol power of the transmitter (Kadous: FIG. 3D shows the transmission of a single symbol stream diagonally from all four transmit antennas using the PAC transmission scheme ... Signal values of zero [i.e., zero-padding] are transmitted on the subbands/antennas that would have been used to transmit the second, third, and fourth symbol streams. The full powers available for the four transmit antennas may all be used for this single symbol stream [i.e., non-zero symbols] such that its power is scaled by a factor of 4 higher than [i.e., proportional] the transmit power used for each of the four symbol streams [i.e., transmission without zero-padding] in FIG. 3A.  Figs. 3A, 3D and ¶ [0087]);
after performing grid mapping on the modulated sequence, perform carrier modulation on the mapped sequence to obtain modulated data (Kadous: Mux/Demux 524 then performs the multiplexing to transmit the modulation symbols for the ND streams on the proper subbands and transmit antennas [i.e., carrier modulation]. For example, the multiplexing may be performed as shown in FIGS. 3A through 3D or based on some other multiplexing scheme. Mux/Demux 524 provides NT multiplexed symbol streams to the NT OFDM modulators.  Figs. 3D, 5 and ¶ [0109]); and
transmitting the modulated data (Kadous: A stream of OFDM symbols is formed for each transmit antenna and further processed by an associated transmitter 422 to obtain an RF modulated signal. NTRF modulated signals are generated and transmitted in parallel from the NT transmit antennas.  Figs. 3D, 5 and ¶ [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin to include the features as taught by Kadous above in order to support both spatial multiplexing and transmit diversity for multi-carrier MIMO systems. (Kadous, ¶ [0012]).

Regarding claim 2, Yin-Kadous discloses on the features with respect to claim 1 as outlined above.
Yin further teaches:
multidimensional constellation information (Yin: the UE operations module 124 may inform the modulator 154 of a modulation type (e.g., constellation mapping) to be used for transmissions to the eNB 160. The modulator 154 may modulate the encoded data 152 to provide one or more modulated signals 156.  Fig. 1 and ¶ [0079]). 
Kadous further teaches:
acquiring by the transmitter, an interleaving pattern information, scrambling pattern information (Kadous: Each data stream is coded and interleaved by a respective set of encoder 512 and channel interleaver 514 … The symbol streams may also be transmitted across the transmit antennas using some other multiplexing patterns (instead of diagonally) [i.e., scrambling].  Figs. 3D, 5 and ¶ [0108, 0088]), and grid mapping pattern information (Each of the ND coded data streams is symbol mapped by a respective symbol mapping element 522 to provide a respective stream of modulation symbols, which is referred to as a transmitted symbol stream.  Figs. 3D, 5 and ¶ [0108-0109]).
The rationale and motivation for adding this teaching of Kadous is the same as the rationale and motivation for Claim 1.  

Regarding claim 8, Yin teaches:
A method performed by a receiver in a wireless communication system (Yin: one or more evolved Node Bs (eNBs) 160 [i.e., receiver]and one or more user equipments (UEs) 102 [i.e., transmitter] in which systems and methods for dual-connectivity operation may be implemented.  Fig. 1 and ¶ [0055]), the method comprising: 
receiving, by the receiver, mixed signals from multiple transmitters (Yin: The demodulator 172 may demodulate the one or more received signals 174 to produce one or more demodulated signals 170.  Fig. 1 and ¶ [0077-0078]), multidimensional constellation modulation (Yin: the UE operations module 124 may inform the modulator 154 of a modulation type (e.g., constellation mapping) to be used for transmissions to the eNB 160. The modulator 154 may modulate the encoded data 152 to provide one or more modulated signals 156.  Fig. 1 and ¶ [0079]).
Although Yin teaches encoding a sequence of bits and performing constellation mapping/modulation, Yin does not explicitly teach:
receiving, by the receiver, the mixed signals associated with interleaving, scrambling;
grid mapping, and carrier modulation on a corresponding to each of the multiple transmitters, wherein the grid mapping includes a zero-padding and interleaving, wherein a number of zeros in the zero-padding is proportional to a symbol power of an each of the multiple transmitter; and
decoding, by the receiver, the mixed signals based on interleaving information, scrambling information, multidimensional constellation information, and grid mapping pattern information  corresponding to the each of the multiple transmitters to obtain the data. 
However, in the same field of endeavor, Kadous teaches:
receiving, by the receiver, the mixed signals associated with interleaving, scrambling (Kadous: Each data stream is coded and interleaved by a respective set of encoder 512 and channel interleaver 514 … The symbol streams may also be transmitted across the transmit antennas using some other multiplexing patterns (instead of diagonally) [i.e., scrambling].  Figs. 3D, 5 and ¶ [0108, 0088]);
grid mapping, and carrier modulation on a corresponding to each of the multiple transmitters (Kadous: Each of the ND coded data streams is symbol mapped by a respective symbol mapping element 522 to provide a respective stream of modulation symbols, which is referred to as a transmitted symbol stream … Mux/Demux 524 then performs the multiplexing to transmit the modulation symbols for the ND streams on the proper subbands and transmit antennas [i.e., carrier modulation]. For example, the multiplexing may be performed as shown in FIGS. 3A through 3D or based on some other multiplexing scheme. Mux/Demux 524 provides NT multiplexed symbol streams to the NT OFDM modulators.  Figs. 3D, 5 and ¶ [0108-0109]), wherein the grid mapping includes a zero-padding and interleaving, wherein a number of zeros in the zero-padding is proportional to a symbol power of an each of the multiple transmitter (Kadous: FIG. 3D shows the transmission of a single symbol stream diagonally from all four transmit antennas using the PAC transmission scheme ... Signal values of zero [i.e., zero-padding] are transmitted on the subbands/antennas that would have been used to transmit the second, third, and fourth symbol streams. The full powers available for the four transmit antennas may all be used for this single symbol stream [i.e., non-zero symbols] such that its power is scaled by a factor of 4 higher than [i.e., proportional] the transmit power used for each of the four symbol streams [i.e., transmission without zero-padding] in FIG. 3A.  Figs. 3A, 3D and ¶ [0087]); and
decoding, by the receiver, the mixed signals based on interleaving information, scrambling information, multidimensional constellation information, and grid mapping pattern information  corresponding to the each of the multiple transmitters to obtain the data (Kadous: For the first stage 610a, interference canceller 640a receives and processes (e.g., encodes, interleaves, and symbol maps) the decoded data for the symbol stream just recovered to provide a remodulated symbol stream x1, which is further processed to obtain the interference components due to the just-recovered symbol stream.  Figs. 3D, 6 and ¶ [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin to include the features as taught by Kadous above in order to support both spatial multiplexing and transmit diversity for multi-carrier MIMO systems. (Kadous, ¶ [0012]).

Regarding claim 15, Yin teaches:
a transmitter in a wireless communication system, the transmitter (Yin: one or more evolved Node Bs (eNBs) 160 and one or more user equipments (UEs) 102 [i.e., transmitter] in which systems and methods for dual-connectivity operation may be implemented.  Fig. 1 and ¶ [0055]), comprising: 
a channel coder (Yin: one or more encoders 150.  Fig. 1 and ¶ [0058]); 
a transceiver (Yin: one or more transceivers 118.  Fig. 1 and ¶ [0058]); and
at least one processor coupled with the channel coder and the transceiver, wherein the at least one processor is configured to (Yin: The UE 1202 described in connection with FIG. 12 may be implemented in accordance with the UE 102 described in connection with FIG. 1. The UE 1202 includes a processor 1281 that controls operation of the UE 1202.  Figs. 1, 12 and ¶ [0215]): 
acquire a multidimensional constellation information (Yin: the UE operations module 124 may inform the modulator 154 of a modulation type (e.g., constellation mapping) to be used for transmissions to the eNB 160. The modulator 154 may modulate the encoded data 152 to provide one or more modulated signals 156.  Fig. 1 and ¶ [0079]); 
perform channel coding on a bit sequence (Yin: the UE operations module 124 may instruct the encoder 150 to encode transmission data 146 and/or other information 142. The other information 142 may include UCI and/or a channel (e.g., PUSCH or PUCCH).  The encoder 150 may encode transmission data 146 and/or other information 142 provided by the UE operations module 124.  Fig. 1 and ¶ [0077-0078]);
perform multidimensional constellation modulation (Yin: the UE operations module 124 may inform the modulator 154 of a modulation type (e.g., constellation mapping) to be used for transmissions to the eNB 160. The modulator 154 may modulate the encoded data 152 to provide one or more modulated signals 156.  Fig. 1 and ¶ [0079]).
Although Yin teaches encoding a sequence of bits and performing constellation mapping/modulation, Yin does not explicitly teach:
acquire an interleaving pattern information, scrambling pattern information, and a grid mapping pattern information; 
interleave and scramble the coded sequence;
perform modulation on the interleaved or scrambled sequence;
after interleaving and scrambling the coded sequence, perform grid mapping on the modulated sequence to determine a mapped sequence, wherein the grid mapping includes a zero-padding and interleaving, wherein a number of zeros in the zero-padding is proportional to a symbol power of the transmitter;
after performing grid mapping on the modulated sequence, perform carrier modulation on the mapped sequence to obtain modulated data; and
transmit the modulated data. 
However, in the same field of endeavor, Kadous teaches:
acquire an interleaving pattern information, scrambling pattern information (Kadous: Each data stream is coded and interleaved by a respective set of encoder 512 and channel interleaver 514 … The symbol streams may also be transmitted across the transmit antennas using some other multiplexing patterns (instead of diagonally) [i.e., scrambling].  Figs. 3D, 5 and ¶ [0108, 0088]), and a grid mapping pattern information (Kadous: Each of the ND coded data streams is symbol mapped by a respective symbol mapping element 522 to provide a respective stream of modulation symbols, which is referred to as a transmitted symbol stream.  Figs. 3D, 5 and ¶ [0108-0109]); 
interleave and scramble the coded sequence (Kadous: Each data stream is coded and interleaved by a respective set of encoder 512 and channel interleaver 514 … The symbol streams may also be transmitted across the transmit antennas using some other multiplexing patterns (instead of diagonally) [i.e., scrambling].  Figs. 3D, 5 and ¶ [0108, 0088]);
perform modulation on the interleaved or scrambled sequence (Kadous: The ND coded data streams are then provided to modulator 420a … Each of the ND coded data streams is symbol mapped by a respective symbol mapping element 522 to provide a respective stream of modulation symbols, which is referred to as a transmitted symbol stream.  Figs. 3D, 5 and ¶ [0108-0109]);
after interleaving and scrambling the coded sequence, perform grid mapping on the modulated sequence to determine a mapped sequence (Kadous: Each of the ND coded data streams is symbol mapped by a respective symbol mapping element 522 to provide a respective stream of modulation symbols, which is referred to as a transmitted symbol stream.  Figs. 3D, 5 and ¶ [0108-0109]), wherein the grid mapping includes a zero-padding and interleaving, wherein a number of zeros in the zero-padding is proportional to a symbol power of the transmitter (Kadous: FIG. 3D shows the transmission of a single symbol stream diagonally from all four transmit antennas using the PAC transmission scheme ... Signal values of zero [i.e., zero-padding] are transmitted on the subbands/antennas that would have been used to transmit the second, third, and fourth symbol streams. The full powers available for the four transmit antennas may all be used for this single symbol stream [i.e., non-zero symbols] such that its power is scaled by a factor of 4 higher than [i.e., proportional] the transmit power used for each of the four symbol streams [i.e., transmission without zero-padding] in FIG. 3A.  Figs. 3A, 3D and ¶ [0087]);
after performing grid mapping on the modulated sequence, perform carrier modulation on the mapped sequence to obtain modulated data (Kadous: Mux/Demux 524 then performs the multiplexing to transmit the modulation symbols for the ND streams on the proper subbands and transmit antennas [i.e., carrier modulation]. For example, the multiplexing may be performed as shown in FIGS. 3A through 3D or based on some other multiplexing scheme. Mux/Demux 524 provides NT multiplexed symbol streams to the NT OFDM modulators.  Figs. 3D, 5 and ¶ [0109]); and
transmit the modulated data (Kadous: A stream of OFDM symbols is formed for each transmit antenna and further processed by an associated transmitter 422 to obtain an RF modulated signal. NTRF modulated signals are generated and transmitted in parallel from the NT transmit antennas.  Figs. 3D, 5 and ¶ [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin to include the features as taught by Kadous above in order to support both spatial multiplexing and transmit diversity for multi-carrier MIMO systems. (Kadous, ¶ [0012]).

Claims 3, 6, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin-Kadous in view of Kusashima  (US Patent Application Publication, 2019/0174567, hereinafter, “Kusashima”).
Regarding claim 3, Yin-Kadous discloses on the features with respect to claim 2 as outlined above.
Yin-Kadous does not explicitly teach:
wherein the acquiring, by the transmitter, the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information and the grid mapping pattern information comprises: 
receiving by the transmitter, the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information transmitted through a downlink control channel by a receiver; and
acquiring by the transmitter from a system resource pool, the interleaving pattern information, the scrambling pattern information. 
However, in the same field of endeavor, Kusashima teaches:
wherein the acquiring, by the transmitter, the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information and the grid mapping pattern information comprises: 
receiving by the transmitter, the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information transmitted through a downlink control channel by a receiver (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]); and
acquiring by the transmitter from a system resource pool, the interleaving pattern information, the scrambling pattern information (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous to include the features as taught by Kusashima above in order to further improve transmission efficiency of an entire system. (Kusashima, ¶ [0007]).

Regarding claim 6, Yin-Kadous-Kusashima discloses on the features with respect to claim 3 as outlined above.
Kusashima further teaches:
wherein the interleaving pattern information and the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information is acquired through at least one of a physical broadcast channel, a physical downlink control channel (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]).
The rationale and motivation for adding this teaching of Kusashima is the same as the rationale and motivation for Claim 3.  

Regarding claim 16, Yin-Kadous discloses on the features with respect to claim 15 as outlined above.
Yin-Kadous does not explicitly teach:
wherein, in order to acquire the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information, the at least one processor is configured to: 
receive the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information transmitted through a downlink control channel by a receiver; and
acquire, from a system resource pool, the interleaving pattern information, the scrambling pattern information. 
However, in the same field of endeavor, Kusashima teaches:
wherein, in order to acquire the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information, the at least one processor is configured to: 
receive the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information transmitted through a downlink control channel by a receiver (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]); and
acquire, from a system resource pool, the interleaving pattern information, the scrambling pattern information (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous to include the features as taught by Kusashima above in order to further improve transmission efficiency of an entire system. (Kusashima, ¶ [0007]).

Regarding claim 19, Yin-Kadous discloses on the features with respect to claim 16 as outlined above.
Kusashima further teaches:
wherein the at least one processor is configured to acquire the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information and the grid mapping pattern information through at least one of a physical broadcast channel, a physical downlink control channel (Kusashima: Examples of the information indicating the resources of the NR-PDCCH [physical downlink control channel] on the code axis include a scramble pattern ... of a decoding reference signal associated with the NR-PDCCH.  ¶ [0262]).
The rationale and motivation for adding this teaching of Kusashima is the same as the rationale and motivation for Claim 16.  

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yin-Kadous-Kusashima in view of Suzuki et.al. (US Patent Application Publication, 2020/0045650, hereinafter, “Suzuki”).
Regarding claim 4, Yin-Kadous-Kusashima discloses on the features with respect to claim 3 as outlined above.
Yin-Kadous-Kusashima does not explicitly teach:
transmitting, by the transmitter, an access request to the receiver based on the acquired interleaving pattern information, the acquired scrambling pattern information, the acquired multidimensional constellation information, and the acquired grid mapping pattern information; and
performing, based on a situation of receiving by the transmitter, a feedback message transmitted by the receiver  within a preset time window, any one of: 
in case that the transmitter has received the feedback message transmitted by the receiver within the preset time window, processing, by the transmitter, data to be transmitted based on the acquired interleaving pattern information, the acquired scrambling pattern information. 
However, in the same field of endeavor, Suzuki teaches:
transmitting, by the transmitter, an access request to the receiver (Suzuki: In 1602, the terminal apparatus 1B [i.e., transmitter] transmits the random access preamble 1212A22 [i.e., access request] ... In a case that the base station apparatus 3 [i.e., receiver] successfully detects ... the random access preamble 1212A22.  Figs. 15, 16 and ¶ [0193-0194]) based on the acquired interleaving pattern information, the acquired scrambling pattern information (Suzuki: The terminal apparatus 1 may select the random access preamble 1212A21, and select the transmission parameter 1222A21 ... the transmission parameter 1222A21 may include the parameter D4 related to initialization of a scrambling sequence used for scrambling of coded bits or modulation symbols of the message X.  Fig. 15 and ¶ [0188-0189]), the acquired multidimensional constellation information, and the acquired grid mapping pattern information; and
performing, based on a situation of receiving by the transmitter, a feedback message transmitted by the receiver (Suzuki: the base station apparatus 3 transmits ... a random access response [i.e., feedback message] corresponding to the random access preamble 1212A22 (1606).  Figs. 15, 16 and ¶ [0194]) within a preset time window (Suzuki: The MAC of the terminal apparatus 1 may monitor a PDCCH for a random access response in a random access response window.  ¶ [0212]), any one of: 
in case that the transmitter has received the feedback message transmitted by the receiver within the preset time window (Suzuki: the base station apparatus 3 transmits ... a random access response [i.e., feedback message] corresponding to the random access preamble 1212A22 (1606).  Figs. 15, 16 and ¶ [0194]), processing, by the transmitter, data to be transmitted based on the acquired interleaving pattern information, the acquired scrambling pattern information (Suzuki: In a case that the terminal apparatus 1B receives the random access response, the terminal apparatus 1B transmits the identifier [i.e., data] of the terminal apparatus 1B by using a PUSCH, based on an uplink grant included in the random access response (1608) ... Note that information for indicating a random access preamble may be represented by a scrambling sequence used for scrambling of coding bits or modulation symbols of the message X [i.e., message with identifier from terminal apparatus 1B above].  Fig. Fig. 16 and ¶ [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous-Kusashima to include the features as taught by Suzuki above in order to efficiently perform a random access procedure. (Suzuki, ¶ [0014]).

Regarding claim 17, Yin-Kadous-Kusashima discloses on the features with respect to claim 16 as outlined above.
Yin-Kadous-Kusashima does not explicitly teach:
control the transceiver to transmit an access request to the receiver  based on the acquired interleaving pattern information, the acquired scrambling pattern information, the acquired multidimensional constellation information, and the acquired grid mapping pattern information; and
perform, based on a situation of receiving by the transceiver, a feedback message transmitted by the receiver within a preset time window, any one of: 
based on the transceiver receiving the feedback message transmitted by the receiver within the preset time window, process data to be transmitted based on the acquired interleaving pattern information, the acquired scrambling pattern information. 
However, in the same field of endeavor, Suzuki teaches:
control the transceiver to transmit an access request to the receiver (Suzuki: In 1602, the terminal apparatus 1B [i.e., transmitter] transmits the random access preamble 1212A22 [i.e., access request] ... In a case that the base station apparatus 3 [i.e., receiver] successfully detects ... the random access preamble 1212A22.  Figs. 15, 16 and ¶ [0193-0194]) based on the acquired interleaving pattern information, the acquired scrambling pattern information (Suzuki: The terminal apparatus 1 may select the random access preamble 1212A21, and select the transmission parameter 1222A21 ... the transmission parameter 1222A21 may include the parameter D4 related to initialization of a scrambling sequence used for scrambling of coded bits or modulation symbols of the message X.  Fig. 15 and ¶ [0188-0189]), the acquired multidimensional constellation information, and the acquired grid mapping pattern information; and
perform, based on a situation of receiving by the transceiver, a feedback message transmitted by the receiver (Suzuki: the base station apparatus 3 transmits ... a random access response [i.e., feedback message] corresponding to the random access preamble 1212A22 (1606).  Figs. 15, 16 and ¶ [0194]) within a preset time window (Suzuki: The MAC of the terminal apparatus 1 may monitor a PDCCH for a random access response in a random access response window.  ¶ [0212]), any one of: 
based on the transceiver receiving the feedback message transmitted by the receiver within the preset time window (Suzuki: the base station apparatus 3 transmits ... a random access response [i.e., feedback message] corresponding to the random access preamble 1212A22 (1606).  Figs. 15, 16 and ¶ [0194]), process data to be transmitted based on the acquired interleaving pattern information, the acquired scrambling pattern information (Suzuki: In a case that the terminal apparatus 1B receives the random access response, the terminal apparatus 1B transmits the identifier [i.e., data] of the terminal apparatus 1B by using a PUSCH, based on an uplink grant included in the random access response (1608) ... Note that information for indicating a random access preamble may be represented by a scrambling sequence used for scrambling of coding bits or modulation symbols of the message X [i.e., message with identifier from terminal apparatus 1B above].  Fig. Fig. 16 and ¶ [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous-Kusashima to include the features as taught by Suzuki above in order to efficiently perform a random access procedure. (Suzuki, ¶ [0014]).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yin-Kadous in view of Suzuki et.al. (US Patent Application Publication, 2020/0045650, hereinafter, “Suzuki”), further in view of Kota et.al. (US Patent Application Publication, 2013/0142206, hereinafter, “Kota”).
Regarding claim 5, Yin-Kadous discloses on the features with respect to claim 2 as outlined above.
Yin-Kadous does not explicitly teach:
wherein the interleaving and scrambling of the coded sequence comprises interleaving and scrambling the coded sequence based on the interleaving pattern information and the scrambling pattern information;
wherein performing of the multidimensional constellation modulation  on the interleaved and scrambled sequence comprises performing the multidimensional constellation modulation on the interleaved and scrambled sequence based on the multidimensional constellation information; and
wherein performing of the grid mapping on the modulated sequence to determine the mapped sequence comprises performing grid mapping on the modulated sequence based on the grid mapping pattern information to determine the mapped sequence.
However, in the same field of endeavor, Suzuki teaches:
wherein the interleaving and scrambling of the coded sequence comprises interleaving and scrambling the coded sequence based on the interleaving pattern information and the scrambling pattern information (Suzuki: Note that information for indicating a random access preamble may be represented by a scrambling sequence [i.e., scrambling pattern information] used for scrambling of coding bits [i.e., coded sequence] or modulation symbols of the message X.  Fig. Fig. 16 and ¶ [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous to include the features as taught by Suzuki above in order to efficiently perform a random access procedure. (Suzuki, ¶ [0014]).
Yin-Kadous-Suzuki does not explicitly teach:
wherein performing of the multidimensional constellation modulation  on the interleaved and scrambled sequence comprises performing the multidimensional constellation modulation on the interleaved and scrambled sequence based on the multidimensional constellation information; and
wherein performing of the grid mapping on the modulated sequence to determine the mapped sequence comprises performing grid mapping on the modulated sequence based on the grid mapping pattern information to determine the mapped sequence.
However, in the same field of endeavor, Kota teaches:
wherein performing of the multidimensional constellation modulation (Kota: 4D15B bit mapper for a multi-dimension constellation.  ¶ [0040]) on the interleaved and scrambled sequence comprises performing the multidimensional constellation modulation on the interleaved and scrambled sequence based on the multidimensional constellation information (Kota: Channel coding is then performed on the frames 135 [i.e., scrambled sequence]. A 4D15B constellation is used to encode 15 bits into one of 215 points in the constellation.  Fig. 1 and ¶ [0028]); and
wherein performing of the grid mapping on the modulated sequence to determine the mapped sequence comprises performing grid mapping on the modulated sequence based on the grid mapping pattern information to determine the mapped sequence (Kota: A bit mapper 180 then maps the outer bits (u7,u6,u5,u4,u3,u2,u1,u0) and inner bits (c6,c5,c4,c3,c2,c1,c0) to a symbol frame 185 [i.e., mapped sequence], where the symbols are taken from a 4D15B constellation.  Fig. 1 and ¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous-Suzuki to include the features as taught by Kota above in order to provide noise protection. (Kota, ¶ [0015]).

Regarding claim 18, Yin-Kadous discloses on the features with respect to claim 15 as outlined above.
Yin-Kadous does not explicitly teach:
wherein in order to interleave and scramble of the coded sequence, the at least one processor is configured to interleave and scramble the coded sequence based on the interleaving pattern information and the scrambling pattern information;
wherein, in order to perform of the multidimensional constellation modulation on the interleaved and scrambled sequence, the at least one processor is configured to perform the multidimensional constellation modulation on the interleaved and scrambled sequence based on the multidimensional constellation information; and
perform the grid mapping on the modulated sequence to determine the mapped sequence the at least one processor is configured to perform grid mapping on the modulated sequence based on the grid mapping pattern information to determine the mapped sequence
However, in the same field of endeavor, Suzuki teaches:
wherein in order to interleave and scramble of the coded sequence, the at least one processor is configured to interleave and scramble the coded sequence based on the interleaving pattern information and the scrambling pattern information (Suzuki: Note that information for indicating a random access preamble may be represented by a scrambling sequence [i.e., scrambling pattern information] used for scrambling of coding bits [i.e., coded sequence] or modulation symbols of the message X.  Fig. Fig. 16 and ¶ [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous to include the features as taught by Suzuki above in order to efficiently perform a random access procedure. (Suzuki, ¶ [0014]).
Yin-Kadous-Suzuki does not explicitly teach:
wherein, in order to perform of the multidimensional constellation modulation on the interleaved and scrambled sequence, the at least one processor is configured to perform the multidimensional constellation modulation on the interleaved and scrambled sequence based on the multidimensional constellation information; and
perform the grid mapping on the modulated sequence to determine the mapped sequence the at least one processor is configured to perform grid mapping on the modulated sequence based on the grid mapping pattern information to determine the mapped sequence.
However, in the same field of endeavor, Kota teaches:
wherein, in order to perform of the multidimensional constellation modulation (Kota: 4D15B bit mapper for a multi-dimension constellation.  ¶ [0040])  on the interleaved and scrambled sequence, the at least one processor is configured to perform the multidimensional constellation modulation on the interleaved and scrambled sequence based on the multidimensional constellation information (Kota: Channel coding is then performed on the frames 135 [i.e., scrambled sequence]. A 4D15B constellation is used to encode 15 bits into one of 215 points in the constellation.  Fig. 1 and ¶ [0028]); and
perform the grid mapping on the modulated sequence to determine the mapped sequence the at least one processor is configured to perform grid mapping on the modulated sequence based on the grid mapping pattern information to determine the mapped sequence (Kota: A bit mapper 180 then maps the outer bits (u7,u6,u5,u4,u3,u2,u1,u0) and inner bits (c6,c5,c4,c3,c2,c1,c0) to a symbol frame 185 [i.e., mapped sequence], where the symbols are taken from a 4D15B constellation.  Fig. 1 and ¶ [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous-Suzuki to include the features as taught by Kota above in order to provide noise protection. (Kota, ¶ [0015]).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin-Kadous-Kusashima in view of Taherzadeh Boroujeni   et.al. (US Patent Application Publication, 2017/0054483, hereinafter, “Taherzadeh Boroujeni”).
Regarding claim 7, Yin-Kadous-Kusashima discloses on the features with respect to claim 6 as outlined above.
Yin-Kadous-Kusashima does not explicitly teach:
wherein the multidimensional constellation information comprises at least one of: a mother constellation or a constellation operator; 
wherein the mother constellation is in any one of: 
a multidimensional constellation having a special structure. 
However, in the same field of endeavor, Taherzadeh Boroujeni teaches:
wherein the multidimensional constellation information comprises at least one of: a mother constellation (Taherzadeh Boroujeni: The method of Embodiment 1, wherein the multidimensional mother constellation is a N-dimensional complex constellation ...  ¶ [0101]) or a constellation operator; 
wherein the mother constellation is in any one of: 
a multidimensional constellation having a special structure (Taherzadeh Boroujeni: ... where N is an integer number greater than or equal to 2, and wherein the baseline multidimensional constellation comprises ... an N-dimensional lattice constellation [i.e., special structure].  ¶ [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous-Kusashima to include the features as taught by Taherzadeh Boroujeni above in order to design multidimensional constellations for use as codebooks. (Taherzadeh Boroujeni, ¶ [0011]).

Regarding claim 20, Yin-Kadous-Kusashima discloses on the features with respect to claim 19 as outlined above.
Yin-Kadous-Kusashima does not explicitly teach:
the multidimensional constellation information comprises at least one of a mother constellation or  a constellation operator; 
the mother constellation is in one of a cartesian product form having multiple quadrature amplitude modulation (QAM)  constellations, a multidimensional constellation having a special structure. 
However, in the same field of endeavor, Taherzadeh Boroujeni teaches:
the multidimensional constellation information comprises at least one of a mother constellation (Taherzadeh Boroujeni: The method of Embodiment 1, wherein the multidimensional mother constellation is a N-dimensional complex constellation ...  ¶ [0101]) or  a constellation operator; 
the mother constellation is in one of a cartesian product form having multiple quadrature amplitude modulation (QAM)  constellations, a multidimensional constellation having a special structure (Taherzadeh Boroujeni: ... where N is an integer number greater than or equal to 2, and wherein the baseline multidimensional constellation comprises ... an N-dimensional lattice constellation [i.e., special structure].  ¶ [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous-Kusashima to include the features as taught by Taherzadeh Boroujeni above in order to design multidimensional constellations for use as codebooks. (Taherzadeh Boroujeni, ¶ [0011]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yin-Kadous in view of Baek et.al. (US Patent Application Publication, 2015/0365204, hereinafter, “Baek”).
Regarding claim 9, Yin-Kadous discloses on the features with respect to claim 8 as outlined above.
Yin-Kadous does not explicitly teach:
wherein decoding, by the receiver, of the each of the mixed signals based on interleaving information, the scrambling information, the multidimensional constellation information, and the grid mapping pattern information corresponding to the data comprises: 
de-mapping the mixed signals by using the grid mapping pattern information corresponding to each of the transmitters; 
performing multidimensional constellation demodulation on the de-mapped signals based on the multidimensional constellation information corresponding to each of the multiple transmitters; and
de-interleaving and de-scrambling the data, on which the multidimensional constellation demodulation is performed, based on the interleaving pattern information and scrambling information corresponding to each of the multiple transmitters to obtain the data. 
However, in the same field of endeavor, Baek teaches:
wherein decoding, by the receiver, of the each of the mixed signals based on interleaving information, the scrambling information, the multidimensional constellation information, and the grid mapping pattern information corresponding to the data comprises: 
de-mapping the mixed signals (Baek: The parsing of the signal frame by demapping the DP [data pipe] data may correspond to parsing the signal frame by demapping the DP data as described above by the above-described frame parsing module.  Fig. 34 and ¶ [0371]) by using the grid mapping pattern information corresponding to each of the transmitters (Baek: he cell demapper 10100 can extract cells corresponding to common data, cells corresponding to data pipes and cells corresponding to PLS data [physical layer signaling] from received signal frames.  Fig. 10 and ¶ [0181]); 
performing multidimensional constellation demodulation on the de-mapped signals (Baek: The decoding of the DP data based on the code rate may correspond to performing decoding based on the code rate as described above by the above-described demapping & decoding module. The decoding of the DP data based on the code rate may include demapping the DP data from constellations based on the code rate.  Fig. 34 and ¶ [0372]) based on the multidimensional constellation information corresponding to each of the multiple transmitters (Baek: Compared to the above-described demapping & decoding module, in the demapping & decoding module according to another embodiment of the present invention, the constellation demapper is changed to a multi-dimensional constellation demapper.  ¶ [0295]); and
de-interleaving and de-scrambling the data, on which the multidimensional constellation demodulation is performed, based on the interleaving pattern information and scrambling information corresponding to each of the multiple transmitters to obtain the data (Baek: The bit-deinterleaving of the DP data demapped from the constellations may correspond to bit-deinterleaving the DP data demapped from the constellations as described above by the above-described bit deinterleaver block.  ¶ [0374]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous to include the features as taught by Baek above in order to provide an efficient broadcast signal transmission and reception. (Baek, ¶ [0029]).

Regarding claim 12, Yin-Kadous discloses on the features with respect to claim 8 as outlined above.
Yin-Kadous does not explicitly teach:
receiving, by the receiver, signals from same transmitter, the signals associated with the interleaving, the scrambling, the multidimensional constellation modulation, and the grid mapping on multiple data streams from the same transmitter; and
decoding, based on the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information corresponding to each of the multiple data streams, the signals to obtain the multiple data streams from the same transmitter. 
However, in the same field of endeavor, Baek teaches:
receiving, by the receiver, signals from same transmitter (Baek: The apparatus for receiving broadcast signals for future broadcast services ... correspond to the apparatus for transmitting broadcast signals for future broadcast services, described with reference to FIG. 1.  Figs. 1, 8 and ¶ [0157]), the signals associated with the interleaving, the scrambling, the multidimensional constellation modulation, and the grid mapping on multiple data streams from the same transmitter (Baek: apparatus for transmitting broadcast signals [¶ 0069] ... The coding & modulation module 1100 ... can perform forward error correction (FEC) encoding on each data pipe received from the input formatting module 1000 ... In addition, the coding & modulation module 1100 ... can convert FEC output bit data to symbol data and interleave the symbol data to correct burst error caused by a channel [¶ 0073].  Fig. 1); and
decoding, based on the interleaving pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information corresponding to each of the multiple data streams, the signals to obtain the multiple data streams from the same transmitter (Baek: The demapping & decoding module 8200 can convert the input signals into bit domain data and then deinterleave the same as necessary. The demapping & decoding module 8200 can perform demapping for mapping applied for transmission efficiency and correct an error generated on a transmission channel through decoding. In this case, the demapping & decoding module 8200 can obtain transmission parameters necessary for demapping and decoding by decoding the data output from the signaling decoding module 8400.  Fig. 8 and ¶ [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous to include the features as taught by Baek above in order to provide an efficient broadcast signal transmission and reception. (Baek, ¶ [0029]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yin-Kadous-Baek in view of Park et.al. (US Patent Application Publication, 2015/0222472, hereinafter, “Park”).
Regarding claim 10, Yin-Kadous-Baek discloses on the features with respect to claim 9 as outlined above.
Yin-Kadous-Baek does not explicitly teach:
wherein decoding the mixed signals comprises any one of: 
performing, by the receiver, grid de-mapping, multidimensional constellation demodulation, and de-interleaving, and de-scrambling on the mixed signals based on the same grid mapping pattern information, same multidimensional constellation information, different interleaving pattern information, and different scrambling pattern information corresponding to each of the multiple transmitters. 
However, in the same field of endeavor, Park teaches:
wherein decoding the mixed signals comprises any one of: 
performing, by the receiver, grid de-mapping, multidimensional constellation demodulation, and de-interleaving, and de-scrambling on the mixed signals based on the same grid mapping pattern information, same multidimensional constellation information (Park: [Fig. 2 shows inner encoder 216 for encoding interleaved bit stream, and modulator 218 for mapping encoded bit stream; correspondingly, demodulator 222 for de-mapping bit stream, and inner decoder 224 for decoding de-mapped bit stream.  Hence, same grid mapping pattern and constellation (see Fig. 1A)].  Fig. 2 and ¶ [0044-0045]), different interleaving pattern information, and different scrambling pattern information corresponding to each of the multiple transmitters (Park: the pattern of the interleaving and the de-interleaving can be different depending on a characteristic of the repetition code, or have no relation to the characteristic of the repetition code.  ¶ [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous-Baek to include the features as taught by Park above in order to efficiently perform channel encoding and decoding. (Park, ¶ [0012]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yin-Kadous in view of Baek et.al. (US Patent Application Publication, 2015/0365204, hereinafter, “Baek”), further in view of Suzuki et.al. (US Patent Application Publication, 2020/0045650, hereinafter, “Suzuki”).
Regarding claim 11, Yin-Kadous discloses on the features with respect to claim 8 as outlined above.
Yin-Kadous does not explicitly teach:
determining, by the receiver based on network loads, the interleaving scrambling pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information used by the multiple transmitters; and
transmitting, by the receiver and to each of the multiple transmitters, the determined interleaving pattern information, the determined scrambling pattern information, the determined multidimensional constellation information, and the determined grid mapping pattern information used by the multiple transmitters.
However, in the same field of endeavor, Baek teaches:
determining, by the receiver based on network loads (Baek: determined through bit-interleaved coded modulation (BICM) capacity analysis.  ¶ [0290]), the interleaving scrambling pattern information, the scrambling pattern information, the multidimensional constellation information, and the grid mapping pattern information used by the multiple transmitters (Baek: The demapping & decoding module 8200 can convert the input signals into bit domain data and then 1 the same as necessary. The demapping & decoding module 8200 can perform demapping for mapping applied for transmission efficiency and correct an error generated on a transmission channel through decoding. In this case, the demapping & decoding module 8200 can obtain transmission parameters necessary for demapping and decoding by decoding the data output from the signaling decoding module 8400 [of the transmission by the transmitter].  Fig. 8 and ¶ [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous to include the features as taught by Baek above in order to provide an efficient broadcast signal transmission and reception. (Baek, ¶ [0029]).
Yin-Kadous-Baek does not explicitly teach:
transmitting, by the receiver and to each of the multiple transmitters, the determined interleaving pattern information, the determined scrambling pattern information, the determined multidimensional constellation information, and the determined grid mapping pattern information used by the multiple transmitters. 
However, in the same field of endeavor, Suzuki teaches:
transmitting, by the receiver and to each of the multiple transmitters, the determined interleaving pattern information, the determined scrambling pattern information, the determined multidimensional constellation information, and the determined grid mapping pattern information used by the multiple transmitters (Suzuki: In a case that the terminal apparatus 1B receives the random access response, the terminal apparatus 1B transmits the identifier of the terminal apparatus 1B by using a PUSCH, based on an uplink grant included in the random access response (1608) ... Note that information for indicating a random access preamble may be represented by a scrambling sequence used for scrambling of coding bits or modulation symbols of the message X [i.e., message with identifier from terminal apparatus 1B above].  Fig. Fig. 16 and ¶ [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous-Baek to include the features as taught by Suzuki above in order to efficiently perform a random access procedure. (Suzuki, ¶ [0014]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yin-Kadous-Baek in view of Taherzadeh Boroujeni   et.al. (US Patent Application Publication, 2017/0054483, hereinafter, “Taherzadeh Boroujeni”).
Regarding claim 14, Yin-Kadous-Baek discloses on the features with respect to claim 12 as outlined above.
Yin-Kadous-Baek does not explicitly teach:
wherein the multidimensional constellation modulation at least includes one of phase rotation or power adjustment. 
However, in the same field of endeavor, Taherzadeh Boroujeni teaches:
wherein the multidimensional constellation modulation at least includes one of phase rotation (Taherzadeh Boroujeni: determining, by a receiving device, a plurality of codebooks, wherein each codebook is generated by applying a unitary rotation to a baseline multidimensional constellation to produce a multidimensional mother constellation.  ¶ [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yin-Kadous-Baek to include the features as taught by Taherzadeh Boroujeni above in order to design multidimensional constellations for use as codebooks. (Taherzadeh Boroujeni, ¶ [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416